Citation Nr: 0202332	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  85-07 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine and lumbosacral strain, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
compression fracture at T-6, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1985 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which continued a 10 percent evaluation for 
lumbosacral strain and a noncompensable evaluation for 
residuals of a compression fracture at T-6.  The veteran 
provided testimony in support of his appeal at a hearing 
before the rating board in May 1985.  A transcript of the 
hearing is of record.  

REMAND

In a June 1985 rating decision, the veteran was granted an 
increased evaluation of 10 percent for the residuals of a 
compression fracture at T-6.  In July 1985 the RO informed 
the veteran of its decision granting the 10 percent 
evaluation and that it considered the veteran's appeal to be 
satisfied.  The RO has since acknowledged that the July 1985 
decision did not satisfy the veteran's appeal for an 
increased evaluation for lumbosacral strain.  In addition, in 
a January 2001 rating decision evaluating the veteran's 
lumbosacral disability, the RO classified the service-
connected disability of the lumbosacral spine as degenerative 
disc disease.  It has provided the veteran with supplemental 
statements of the case addressing the evaluation of his 
lumbosacral disability, but has not done so with respect to 
the evaluation of the veteran's thoracic spine disability.

The RO's July 1985 letter notwithstanding, there is no 
indication in the record that the veteran was only seeking a 
10 percent evaluation in his appeal for a higher evaluation 
for the residuals of a compression fracture of the thoracic 
spine.  Moreover, the veteran's representative asserted in 
written argument submitted in June 2001, that the veteran 
should be provided a supplemental statement of the case 
addressing the evaluation of his thoracic spine disability.  
The Board agrees.  

Finally, the Board notes that in a VA Form 1-9 submitted in 
April 1985, the veteran requested a hearing at the RO.  In 
January 2002, the Board requested the veteran to provide 
clarification concerning his desires for a hearing.  Shortly 
thereafter, he responded that he desired a hearing at the RO 
before a traveling member of the Board.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should provide the veteran and 
his representative with a supplemental 
statement of the case on the issue of 
entitlement to an increased evaluation 
for residuals of a compression fracture 
at T-6.

2.  The RO should schedule the veteran 
for a Board hearing at the RO in 
accordance with the docket number of his 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




